Citation Nr: 9913213	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-46 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran has verified active duty from February 1971 to 
February 1973 and from October 1990 to July 1991.  He has 
testified that he was a Reservist until 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

The Board notes that in statements dated April 1995 and May 
1998, the veteran appeared to relate, in part, his claimed 
dysthymia to problems with his lower extremities.  In an 
October 1997 rating decision, the RO granted service 
connection for a left knee disorder and in rating decisions 
dated in September 1998 and in February 1999, the RO granted 
service connection for disability affecting the right lower 
extremity.  As it is unclear as to whether the veteran is 
claiming secondary service connection, the RO should seek 
clarification from him and undertake any subsequently 
indicated development.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
dysthymia with any period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for dysthymia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as psychoses, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran claims that he became 
depressed following active service in the Persian Gulf.  The 
RO, after numerous attempts, has been unable to secure all of 
the service medical records from the relevant period of 
active service.  The available service medical records do not 
reflect any complaints, treatment, or diagnosis associated 
with dysthymia.  The Board notes further, that the veteran 
has also testified that he did not receive any psychiatric 
treatment while on active duty.

During a VA examination in December 1993, the veteran 
reported depression, unemployment, and withdrawal from 
friends since September 1992.  He also indicated memory 
change, sleep disturbance, fatigue, and anxiety.  Mental 
status examination findings were negative.

At a VA examination in March 1996, the veteran reported the 
onset of depressive symptoms shortly after returning from 
service in the  Persian Gulf.  He reported that he was 
discharged from his civilian job upon his return from the 
Gulf War and that he continued to have problems maintaining 
employment.  The veteran described symptomatology including a 
depressed mood, irritability, sleeplessness, low energy, 
physical exhaustion, stress, and the lack of friends and 
hobbies.  Objectively, the veteran appeared to be in mild to 
moderate distress, with a slightly labile affect.  His 
thought content revolved around the loss of his job and his 
difficulty maintaining employment.  There was no evidence of 
delusions or psychosis.  However, he exhibited fairly poor 
concentration,  slightly impaired judgment, and low insight.  
Diagnostic testing indicated severe depression.  The veteran 
was diagnosed with chronic dysthymia and assigned a Global 
Assessment of Functioning (GAF) score of 50.

The veteran appeared at a hearing before the RO in December 
1996.  The veteran acknowledged that he received no treatment 
for a psychiatric disability while in service.  He reported 
no symptoms prior to September 1992, at which time he was 
fired from his civilian job.  He believed that he lost his 
job due to being called to active duty for the Gulf War.  He 
described symptomatology of uncontrollable crying, 
sleeplessness, and the loss of all of his friends.  He was 
currently taking no medication and receiving no medical care 
for his depression.

VA outpatient records disclose that the veteran was assessed 
with depression in March 1995.  At the time, the veteran's 
subjective complaints were related to his difficulties with 
civilian employment.  In April 1996, he was seen in the 
psychiatry clinic and complained of depression, increased 
anger and anxiety.  The physician's note described  the 
veteran as angry, irritable, depressed, and extremely 
preoccupied with situational stressors.  There was no 
evidence of psychosis, and memory, insight, and judgment were 
intact.  The diagnoses were dysthymia and anxiety, not 
otherwise specified, and a GAF of 65 was assigned.  The 
veteran apparently continued to receive treatment through 
January of 1997.  He was described as fixated upon military-
related problems, lack of employment, and being fired from 
his civilian jobs.  Social work notes from March, April, and 
May 1996 reflect that the veteran complained of 
forgetfulness, withdrawal, anger, sleeplessness, and loss of 
sexual desire.  His primary stressors were identified as 
employment and personal finances.

In summary, the record in this case has failed to establish 
that the veteran suffered from dysthymia or any psychiatric 
disability in service.  In fact, the veteran himself has 
conceded that he did not experience any symptomatology until 
he returned from active service and discovered that he had 
lost his civilian employment.  Moreover, no medical evidence 
of record illustrates a nexus or relationship between the 
veteran's dysthymia and his period of active service.  The 
medical evidence clearly establishes that the veteran 
currently suffers from dysthymia; however, no medical 
professional has provided an opinion as to the etiology of 
the disability.  The veteran's discharge from his civilian 
jobs and his subsequent difficulty maintaining employment 
have been most often identified as stressors contributing to 
his dysthymia.  Therefore, as no evidence has been presented 
that the veteran had dysthymia in service or that there is a 
nexus between his current dysthymia and any period of active 
service, the veteran's claim must be denied as not well 
grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for dysthymia is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

